OPINION OF THE COURT. BRATTON, J. This is an action in equity instituted by T. J. Jackson and others, to have their grazing lands situated in Colfax county reduced for taxation purposes for the year 1920, from $3.75, as fixed by the state tax commission, to $2.75 per acre. The orders of the tax commission involved here are the same as were involved in N. M. Abreu et al. v. State Tax Commission, 224 Pac. 479, this day decided by ns. The lower court disposed of this case as it did that one. The question of law involved here are the same as we decided in that case. Upon the authority of our decision there rendered, the judgment of the lower court should be affirmed, and it is so ordered. PARKER, C. J., and BOTTS, J., concur.